Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action Summary
This is a Non-Final Office action based on the 17/193,916 filed on 5 March 2021. The application is a 111(a) with priority to provisional application 62/987,795.
Claims 15-34 are pending and have been fully considered.


Election/Restrictions
Applicant’s election without traverse of Group II, claims 15-25, drawn to a method, in the reply filed on 10 October 2022, is acknowledged. Claims 1-14 have been withdrawn as being drawn to a non-elected invention.

Claim Objections
Claims 22 and 28 are objected to because of the following informalities:
Claim 22, lines 2-3: please amend “a parent material” to “[[a]]the parent material” to be consistent with claim 15. 
Claim 28, line 1: please amend “the unexfoliated material” to “the unexfoliated parent material” to be consistent with claim 15. 
Appropriate correction is required.

 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 16, 19, 22, 23, and 25-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Achee et al (WO 2018/031591 A1).
Regarding claim 15, Achee teaches a method of electrochemical exfoliation (pg 2 ln 10-11, “a method of producing an expanded parent material”; pg 19 ln 25-26, “a parent material is electrochemically exfoliated”), comprising: electrochemically exfoliating a parent material (pg 19 ln 25-26, “a parent material is electrochemically exfoliated”), wherein the electrochemically exfoliating comprises introducing the parent material into a porous chamber (pg 5 ln 12-21, “reactor 20 includes an expandable chamber 70 configured to contain a parent material 40 ... and a porous membrane 100 separating the expandable chamber 70 and the electrolyte chamber 90”; figures 1, 3, 4, 6, 7 show different embodiments sharing the common feature wherein chamber 70 has at least one porous wall 100; pg 15 ln 32 - pg 16 ln 10, “slurry comprising the parent material 40 ... is disposed in an expandable chamber 70”), applying pressure along a length of the porous chamber to thereby compress the parent material in the porous chamber (pg 16 ln 9-20, “applying pressure to the parent material”; pg 9 ln 21, “pressurizer 124 is configure to apply a pressure”; different configurations of the pressurizer are illustrated in the embodiments of figures 3, 4, 6 and 7, and in each of these, the pressure applied by the pressurizer 124 is drawn as being applied along a length of the parent material 40 in the chamber 70), and applying a potential bias to the parent material while at least a portion of the parent material is in contact with an electrolyte solution (pg 15 ln 32 - pg 16 ln 7, “applying a potential bias to a slurry comprising the parent material 40 and the electrolyte solution 60”) to produce a mixture of exfoliated material and unexfoliated parent material (pg 19 ln 25-26, “a parent material is electrochemically exfoliated”; pg 19 ln 7-8, “In some embodiments, electrochemical exfoliation of a parent material 40 is incomplete, leaving some parent material 40 unexpanded”); and separating at least a portion of the exfoliated material from the unexfoliated parent material (pg 19 ln 9-10, “separating the expanded parent material 44 from the parent material 40”).
Regarding claim 16, Achee teaches the method of claim 15, wherein the potential bias is applied while the porous chamber is disposed generally horizontally in the electrolyte solution (figure 6, showing the chamber 70 having porous walls 100 is disposed generally horizontally in the electrolyte solution 60).
Regarding claim 19, Achee teaches the method of claim 15, further comprising pretreating the parent material to increase hydrophilicity (pg 18 ln 10-20, “functionalizing the parent material with a hydrophilic moiety”).
Regarding claim 22, Achee teaches the method of claim 15. The limitation “wherein a maximum production rate of the exfoliated material is achieved in about 30 minutes or less after the step of electrochemically exfoliating a parent material is initiated” is an intended result rather than proper method steps. In method claims, it is the overall method steps that are given patentable weight, not the intended result thereof, because the intended result does not materially alter the overall method. In method claims, the intended result is not given patentable weight when it simply expresses the intended result of a process step positively recited (MPEP § 2111.04). Furthermore, since Achee’s device comprises substantially the same structure as recited in claim 15, and Achee teaches applying the same voltage to the same parent material (pg 22 ln 8-17, “graphite ... 10 V”) as is used in the instant disclosure (instant para [0109]-[0110], “graphite ... 10 V”) , Achee’s device is therefore configured for and capable of meeting the intended result, i.e. the result of attaining maximum exfoliation rate in about 30 minutes or less after the electrochemical exfoliation is initiated.
Regarding claim 23, Achee teaches the method of claim 15, wherein the parent material comprises graphite, and wherein the exfoliated material comprises graphene (pg 17 ln 5-6, “Graphite is used as an exemplary parent material 44 and graphene is produced as the expanded parent material 44”).
Regarding claim 25, Achee teaches the method of claim 15, wherein the parent material is electrochemically exfoliated in a reactor (figure 3, 4, 6, or 7, #20; col 5 ln 12, “reactor 20”) comprising: a container configured to hold the electrolyte solution (pg 5 ln 19-20, “chamber 90 ... with an electrolyte solution 60”) in fluid communication with the parent material (pg 5 ln 19-26); the porous chamber configured to hold the parent material (pg 5 ln 13, “chamber 70 configured to contain a parent material 40”); a pressure source that applies the pressure along the length of the porous chamber (pg 9 ln 21, “pressurizer 124 is configure to apply a pressure”; different configurations of the pressurizer are illustrated in the embodiments of figures 3, 4, 6 and 7, and in each of these, the pressure applied by the pressurizer 124 is drawn as being applied along a length of the parent material 40 in the chamber 70); a counter electrode (figures 3, 4, 6 or 7, #82; pg 6 ln 8 ,”second electrode 82”) ; a working electrode (pg 5 l 32 - pg 6 ln 2, “figure electrode 84  configured to be in electrical communication with ... parent material 40 disposed in the expandable chamber 70”); and an electrical power source in electrical communication with the counter electrode and the working electrode (figure 3, 4, 6, or 7, #80; pg 6 ln 12-14).
Regarding claim 26, Achee teaches the method of claim 19, wherein the step of pretreating comprises treatment with a hydrophilic moiety (pg 18 ln 11, “functionalizing the parent material with a hydrophilic moiety”).
Regarding claim 27, Achee teaches the method of claim 19, wherein the pretreating comprises treatment with at least one hydrophilic moiety selected from the group consisting of a hydroxyl group, a carbonyl group, an amine group, an epoxide group, an ether group, a diazonium group, and a carboxyl group (pg 18 ln 11-20, “functionalizing the parent material with a hydrophilic moiety ... chosen from a hydroxyl group, a carbonyl group, an amine group, epoxide group, ether group, a diazonium group, and a carboxyl group”).
Regarding claim 28, Achee teaches the method of claim 15, wherein the separating of the unexfoliated material from the exfoliated material comprises centrifuging (pg 19 ln 10-12; pg 22 ln 18-22).
Regarding claim 29, Achee teaches the method of claim 26, wherein the pretreating comprises treating the parent material with an acid solution (pg 18 ln 16-17; pg 22 ln 25, “6 M HNO3”).
Regarding claim 30, Achee teaches the method of claim 29, wherein the pretreating further comprises heating the parent material during exposure to the acid solution (pg 22 ln 25-27, “6 M HNO3 ... at 120°C”).
Regarding claim 31, Achee teaches the method of claim 30, wherein the pretreating further comprises washing the parent material with water after treating with an acid solution and heating, (pg 22 ln 25-28, “6 M HNO3 ... at 120°C ... then cooled ... washing with deionized (DI) water”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Achee as applied to claim 15 above, and further in view of Watanabe et al (US 4,350,576 A, cited on the IDS dated 5 March 2021).
	Regarding claim 17, Achee teaches the method of claim 15, wherein applying pressure to the porous chamber comprises applying a weight to the porous chamber (pg 10 ln 15-16, “In an embodiment, the pressurizer 124 is a weight configured to compress the parent material 40”). Achee does not teach a counter electrode is positioned between the weight and the porous chamber. 
	Watanabe teaches a method of electrochemically intercalating a substance into graphite (col 1 ln 5-15) by placing graphite in a porous chamber (figure 1 shows graphite particles #1 are placed in a chamber; per col 3 ln 56-62, the chamber walls are porous), applying a weight (figure 1 #5) to the chamber to compress the graphite (col 4 ln 2-8), and applying potential bias to the graphite (col 6 ln 44-46, “flowing a current”). Watanabe further teaches a counter electrode (figure 1 #3; col 3 ln 61, “porous anode plate 3”) is positioned between the weight and the porous chamber (as shown in figure 1, counter electrode #3 is positioned between the weight #5 and the chamber space in which graphite particles #1 are contained). Watanabe teaches that such an arrangement advantageously improves electrical contact between the graphite parent material and the electrode (col 3 ln 34-45).
It would have been obvious to a person of ordinary skill in the art to modify Achee by positioning a counter electrode between the weight and the porous chamber, as taught in Watanabe, to improve electrical contact to the parent material and reduce electrical resistance. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Achee.
Regarding claim 18, Achee teaches the method of claim 15, wherein applying the potential bias comprises applying a negative voltage to a counter electrode (figure 6 #82; per pg 6 ln 27-32, a positive potential is applied to the parent material; therefore the counter electrode voltage is negative) with a counter electrodes positioned under the porous chamber (figure 6 shows counter electrode #82 is positioned under the porous chamber defined by chamber volume #70 and porous chamber wall #100), and wherein the counter electrode and the porous chamber are positioned generally horizontal in the electrolyte solution (as seen in figure 6). 
Achee does not teach a second counter electrode positioned on the top of the porous chamber. 
To incorporate a counter electrode on both sides of porous chamber (i.e., one above porous membrane #100, and one below porous membrane #100) instead of only on the bottom side would constitute a mere duplication of parts that would yield the predictable result of a more even voltage drop and more uniform electrochemical exfoliation rates between the top side and bottom side of the working electrode. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Achee as applied to claim 15 above, and further in view of Cotet et al (J. Mater. Chem. A, 5, 2132 (2017)).
Regarding claim 20, Achee teaches the method of claim 15 but does not teach wherein the step of separating comprises combining the mixture with a solvent and then placing the combination of the solvent and the mixture in a separation tower to allow sedimentation of the unexfoliated parent material.
Cotet teaches a method of exfoliation (pg 2133 left column para 2, “synthesis of graphene oxide (GO) by oxidative-exfoliation of graphite”), the method comprising exfoliating a graphite parent material to form a mixture of exfoliated material and unexfoliated parent material (pg 2133 right column para 2, “The GO synthesis is ... H2SO4 ... graphite ... KMnO4 ... ice bath ... stirring ... H2O2 ... washing ...”), then separating the exfoliated and unexfoliated material, wherein the step of separating comprises combining the mixture with a solvent (pg 2133 right column para 2, “the resulting solid ... was dispersed ... into 200 mL of a water-ethanol (1:1 v/v) mixture”) and then placing the combination of the solvent and the mixture in a separation tower to allow sedimentation of the unexfoliated parent material (pg 2133 right column para 2, “GO suspension ... was kept in a sealed jar for 7 days. Afterwards, about 200 mL of this initial GO suspension was harvested by pipetting from the upper part of the jar” ;pg 2135 left column para 5, “suspension was left to stand for 7 days to produce the separation by sedimentation””). 
It would have been obvious to a person of ordinary skill in the art to modify Achee by including, as a step in the separation method, combining the mixture with solvent and allowing unexfoliated parent material to sediment in a separation tower, as taught in Cotet, because Achee is directed to exfoliating hydrophilic-modified graphene sheets from graphite, and Cotet teaches that gravity sedimentation is part of an effective multistep protocol for separating exfoliated graphene oxide sheets from unexfoliated parent material (pg 2133 right column para 1, “a more efficient post-synthesis separation process performed in a homogeneous medium ... for obtaining three well-sorted GO fractions”). Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Achee in view of Cotet, as applied to claim 20 above, and further in view of Yi et al (J. Nanopart. Res., 14, 1003 (2012)).
Regarding claim 21, Achee in view of Cotet renders the method of claim 20 obvious, and Cotet further teaches the solvent comprises water and ethanol (pg 2133 right column para 2, “a water–ethanol (1 : 1 v/v) mixture”). Cotet does not teach the volume fraction of the ethanol is in a range from about 10% to about 40%.
Yi teaches a method of exfoliating graphene sheets from graphite (pg 2 left column para 3, “preparation of graphene by exfoliating graphite”; pg 2 right column para 3, “with mild ultrasound”) comprising suspending exfoliated sheets in a mixed solvent of water and ethanol (pg 2 right column para 3, “fresh water-alcohol mixture ... optimizing”), and removing unexfoliated parent material from the suspension by sedimentation (pg 2 right column para 3, “the obtained dark dispersion was left to stand for 8 h for the sufficient sedimentation of large particles”). Yi varies the volume fraction of ethanol in the water-ethanol mixed solvent, including over a range of 10% to 40%, and finds that a volume fraction of the ethanol in a range from about 10% to 40% is effective for exfoliation (pg 3 figure 1(a)). 
It would have been obvious to one of ordinary skill in the art to modify Achee and Cotet by varying the proportion of ethanol in the mixed water-ethanol solvent that is used for separating exfoliated graphene sheets from parent material, and to select concentrations in the range that Yi found to be effective for suspending exfoliated graphene sheets, in order to provide a solvent that is effective for retaining exfoliated sheets in the supernatant while parent material sediments. It has been held that obviousness exists where the claimed ranges overlap ranges disclosed by the prior art. See MPEP 2144.05 (I). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP § 2144.05(II)(A). Therefore, it would have been obvious to one skilled in the art to use an ethanol solution with a volume fraction from about 10% to about 40% as this concentration will function in a predictable manner given these conditions. 

Claim 22 was rejected under 35 U.S.C. 102 on the basis that the intended result does not materially alter the method and therefore does not add patentable weight to the claim. Examiner furthermore notes that, even if the limitations of claim 22 were given patentable weight, the limitation would be obvious as outlined in the following rejection. Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Achee as applied to claim 15 above, further in view of Dryfe et al (US 2014/0061059 A1, cited on the IDS dated 5 March 2021).
Regarding claim 22, Achee teaches the method of claim 15. Achee does not disclose whether or not a maximum production rate of the exfoliated material is achieved in about 30 minutes or less after the step of electrochemically exfoliating a parent material is initiated.
Dryfe teaches a method of electrochemical exfoliation (para [0013], [0019]). Like Achee, Dryfe is exfoliating graphite to yield graphene (para [0013). Dryfe furthermore teaches that a maximum production rate of the exfoliated material is achieved less than 30 minutes after the step of electrochemically exfoliating a parent material is initiated (para [0080], “It could be seen that the rate of exfoliation began slowly and increased until approximately 1000 s at which point a steady rate was reached”).
It would have been obvious to a person of ordinary skill in the art, when practicing the exfoliation method of Achee, to furthermore characterize the exfoliation production rate as a function of time after the step of electrochemical exfoliation is initiated, as is done in Dryfe, because this information can help the practitioner understand and optimize important process characteristics such as the graphene yield. One of ordinary skill in the art would expect to find that the maximum exfoliation rate is attained within 30 minutes or less of initiating electrochemical exfoliation in the method of Achee, because Dryfe characterizes a similar method and finds that the maximum exfoliation is attained about 15-20 minutes after initiating electrochemical exfoliation. Furthermore, since Achee’s device comprises substantially the same structure as recited in claim 15, and Achee teaches applying the same voltage to the same parent material (pg 22 ln 8-17, “graphite ... 10 V”) as is used in the instant disclosure (instant para [0109]-[0110], “graphite ... 10 V”) , Achee’s device is therefore configured for and capable of meeting the intended result, i.e. the result of attaining maximum exfoliation rate in about 30 minutes or less after the electrochemical exfoliation is initiated. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)].

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Achee as applied to claim 15 above, and further in view of Zhamu et al (US 2017/0370009 A1; hereinafter “Zhamu1”).
Regarding claim 24, Achee teaches the method of claim 15. Achee does not teach a source of the parent material comprises at least one of needle coke, petroleum coke, or synthetic graphite.
Zhamu1 teaches a method of electrochemical intercalation and exfoliation (para [0021]-[0023]). Like Achee, Zhamu1 is directed to exfoliating graphene sheets from a parent material (para [0021]). Zhamu1 further teaches a source of the parent material comprises at least one of needle coke or petroleum coke (para [0021]-[0022], “from a coke or coal powder ... (including needle coke from petroleum or coal sources) ... selected from petroleum coke, coal-derived coke, meso-phase coke, synthetic coke ...”). Zhamu1 teaches that coke is an advantageous choice of parent material because it is more abundant and less expensive than typical parent materials for exfoliation of graphene, such as purified natural graphite (para [0020]).
It would have been obvious to a person of ordinary skill in the art to modify Achee by selecting needle coke and/or petroleum coke as the source of the parent material, as taught in Zhamu1, in order to make use of a relatively abundant and inexpensive feedstock material (para [0020]). The simple substitution of one known element for another (i.e., selecting coke as a parent material) is likely to be obvious when predictable results are achieved (i.e., exfoliation of graphene sheets from the parent material) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07].

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Achee as applied to claim 15 above, and further in view of Papakonstantinou et al (US 2014/0044968 A1).
Regarding claim 32, Achee teaches the method of claim 15. Achee does not teach recycling at least a portion of the unexfoliated parent material by reintroducing it into the porous chamber.
Papakonstantinou teaches a method of exfoliating graphite to produce graphene (para [0014]), and further teaches recycling at least a portion of the unexfoliated parent material by reintroducing it into a subsequent instance of the exfoliation method (para [0029], “the remaining graphite starting material may be sepatated [sic] from the graphene product. After separation the remaining graphite may be “recycled” by re-use in the process of the invention”).
It would have been obvious to a person of ordinary skill in the art to modify Achee by recycling at least a portion of the unexfoliated parent material by reintroducing it into the porous chamber for another pass through the exfoliation method, to reduce expense and waste by recovering unreacted starting material. Furthermore the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Achee as applied to claim 15 above, and further in view of Zhamu et al (US 2009/0026086 A1; hereinafter “Zhamu2”).

Regarding claim 33, Achee teaches the method of claim 15. Achee does not teach post-treating of at least a portion of the mixture by dispersing at least a portion of the exfoliated material through shear mixing.
Zhamu2 teaches a method of electrochemical exfoliation of graphite to graphene (para [0037]). Zhamu2 further teaches, after the electrochemical exfoliation step, post-treating at least a portion of the resulting mixture, wherein the post-treating comprises dispersing at least a portion of the exfoliated material through shear mixing (para [0037], “subjecting the exfoliated graphite to a mechanical shearing treatment to produce the nano-scaled graphene platelets”; para [0070], “in a laboratory-scale Cowles rotating blade device”). Zhamu2 teaches that the shear mixing post-treatment improves dispersion of the exfoliated material and produces a uniform dispersion of graphene sheets (para [0036]).
It would have been obvious to a person of ordinary skill in the art to modify Achee by adding a step of post-treating the exfoliated material through shear mixing, as taught in Zhamu2, in order to form a more uniform dispersion of exfoliated graphene sheets (para [0036]). Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 
Regarding claim 34, Achee in view of Zhamu renders the method of claim 33 obvious, and Achee further teaches drying either or both the dispersed and the exfoliated material (pg 22 ln 31-32, “The expanded parent material is dispersed in a liquid and cast on a substrate. The liquid is allowed to evaporate”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roscher (US 2021/0078863 A1) applies pressure to a graphite parent material while electrochemically exfoliating the graphite to graphene.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew R Koltonow whose telephone number is (571)272-7713. The examiner can normally be reached Monday - Friday, 9:00 - 5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW KOLTONOW/Examiner, Art Unit 1795                                                                                                                                                                                                        


/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795